--------------------------------------------------------------------------------

Exhibit 10.3


PUBLIC COMPANY EQUITY UNIT AWARD AGREEMENT
OF
KKR & CO. INC.


(Directors)



 
CONFIDENTIAL






--------------------------------------------------------------------------------

Table of Contents



   
Page
     
ARTICLE I GRANT OF PUBLIC COMPANY EQUITY UNITS
1
     
Section 1.1.     Grant of Public Company Equity Units
1
 
Section 1.2.     RSUs and Agreement Subject to Plan; Administrator
1
     
ARTICLE II VESTING AND SETTLEMENT OF RSUS
1
     
Section 2.1.     Vesting of RSUs
1
 
Section 2.2.     Settlement of RSUs
2
 
Section 2.3.     No Dividend Payments
3
     
ARTICLE III RESTRICTIONS ON TRANSFERS
3
     
Section 3.1.     Transfers of RSUs
3
     
ARTICLE IV MISCELLANEOUS
3
     
Section 4.1.     Governing Law
3
 
Section 4.2.     Arbitration
4
 
Section 4.3.     Remedies; Recoupment; Right to Set-Off
5
 
Section 4.4.     Amendments and Waivers
5
 
Section 4.5.     Withholding
5
 
Section 4.6.     Notices
6
 
Section 4.7.     Entire Agreement; Termination of Agreement; Survival
6
 
Section 4.8.     Severability
6
 
Section 4.9.     Binding Effect
7
 
Section 4.10.   Further Assurances
7
 
Section 4.11.   Interpretation; Defined Terms; Section 409A; Service with
Designated Service Recipient; Headings
7
 
Section 4.12.   Counterparts
8
     
APPENDIX A DEFINITIONS
A-1
   
APPENDIX B RSU GRANT CERTIFICATE
B-1
   
APPENDIX C AMENDED AND RESTATED KKR & CO. INC. 2010 EQUITY INCENTIVE PLAN
C-1



i

--------------------------------------------------------------------------------

PUBLIC COMPANY EQUITY UNIT AWARD AGREEMENT
OF
KKR & CO. INC.


This PUBLIC COMPANY EQUITY UNIT AWARD AGREEMENT (this “Agreement”) of KKR & CO.
INC. (the “Corporation”) is made by and between the Corporation and the
undersigned (the “Grantee”), who is a member of the board of directors of the
Corporation (the “Board”).  Capitalized terms used herein and not otherwise
defined herein or in the Amended and Restated KKR & Co. Inc. 2010 Equity
Incentive Plan, as amended from time to time (the “Plan”), shall be as defined
in Appendix A attached hereto.


RECITALS


WHEREAS, the Board has determined it is in the best interests of the Corporation
to provide the Grantee with this Agreement pursuant to and in accordance with
the terms of the Plan.


NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree to the
following:


ARTICLE I
GRANT OF PUBLIC COMPANY EQUITY UNITS



Section 1.1.
Grant of Public Company Equity Units



The Corporation hereby grants to the Grantee, effective as of the Grant Date
specified on the RSU Grant Certificate attached hereto as Appendix B (the “Grant
Date”), the number of “public company equity units”, which are restricted stock
units set forth in the RSU Grant Certificate attached hereto, subject to the
terms and conditions of this Agreement. Each restricted stock unit that is
granted pursuant to this Agreement represents the right to receive delivery of
one share of Class A Common Stock, subject to any adjustment pursuant to Section
9 of the Plan (each such restricted stock unit, an “RSU”).



Section 1.2.
RSUs and Agreement Subject to Plan; Administrator



This Agreement and the grant of RSUs provided for herein shall be subject to the
provisions of the Plan, except that if there are any express differences or
inconsistencies between the provisions of the Plan and this Agreement, the
provisions of this Agreement shall govern. For the avoidance of doubt, the
Corporation may delegate to any employee of the KKR Group its duties and powers
hereunder, and any reference to the “Administrator” contained herein shall be
deemed to include any such delegate.


ARTICLE II
VESTING AND SETTLEMENT OF RSUS



Section 2.1.
Vesting of RSUs





(a)
The following vesting provisions shall apply to the RSUs:



1

--------------------------------------------------------------------------------


(i)
Subject to the Grantee’s continued service as a director of the Corporation
(“Service”) through the Service Vesting Date or Service Vesting Dates, as
applicable, as specified in the RSU Grant Certificate attached hereto, the RSUs
shall become vested on such date or dates, as applicable, as to the
percentage(s) set forth in such RSU Grant Certificate.





(ii)
If, prior to the date the RSUs are vested as provided in Section 2.1(a)(i) above
or otherwise terminate pursuant to Section 2.1(b) below: (A) the Grantee dies or
experiences a Disability; or (B) there occurs a Change in Control, then all
unvested RSUs shall be vested as a result thereof.





(iii)
All RSUs that become vested under this Section 2.1(a) are eligible to be Settled
pursuant to Section 2.2 of this Agreement.





(b)
If the Grantee’s Service terminates for any reason other than due to the
Grantee’s death or Disability as provided for in Section 2.1(a) above, all then
unvested RSUs shall immediately terminate and be forfeited without
consideration, and no Class A Common Stock shall be delivered hereunder.




Section 2.2.
Settlement of RSUs





(a)
To the extent that (i) an RSU granted hereunder becomes vested pursuant to
Section 2.1(a) above and (ii) the related Service Vesting Date has also
occurred, then with respect to such percentage of RSUs set forth next to the
applicable Service Vesting Date on the RSU Grant Certificate, such RSU shall be
Settled as soon as administratively practicable on or following the applicable
Service Vesting Date for such RSU; provided that the Administrator may determine
that such Settlement may instead occur on or as soon as administratively
practicable after the first day of the next permissible trading window of Class
A Common Stock that opens for members of the Board and employees of the KKR
Group to sell Class A Common Stock (provided that in any event such Settlement
shall not be later than the time permitted under Section 409A, if applicable). 
For the avoidance of doubt, the Settlement of any RSUs that become vested
pursuant to Section 2.1(a)(ii) above shall not be accelerated, such that, with
respect to any such RSUs, only that percentage of such RSUs that would otherwise
have become vested on each applicable Service Vesting Date as set forth on the
RSU Grant Certificate pursuant to Section 2.1(a)(i) shall be Settled at each
such Service Vesting Date in accordance with the foregoing sentence. The date on
which any RSU is to be Settled hereunder is referred to as a “Delivery
Date.” The Settlement of each RSU shall be effected in accordance with, and
subject to the provisions of, Section 2.2(b) below.





(b)
On any Delivery Date, each vested RSU that is then being Settled shall be
cancelled in exchange for the Corporation delivering, or causing to be delivered
by the Designated Service Recipient, to the Grantee either (i) the number of
Class A Common Stock equal to the number of RSUs that are to be Settled on such
Delivery Date pursuant to Section 2.2(a) above or (ii) an amount of cash,
denominated in U.S. dollars, equal to the Fair Market Value of the foregoing
number of Class A Common Stock (a “Cash Payment”). The Administrator may elect
in its sole discretion whether to Settle the RSUs in Class A Common Stock or by
a Cash Payment.



2

--------------------------------------------------------------------------------


(c)
Subject to the provisions of this Article II relating to the number of RSUs that
are to be Settled on any applicable Delivery Date and solely to the extent
permitted under Section 409A, if applicable, the Corporation may impose such
other conditions and procedures in relation to the Settlement of RSUs as it may
reasonably determine.





(d)
Any of the foregoing payments or deliveries shall in all instances be subject to
Sections 4.3 and 4.5 below, as applicable.




Section 2.3.
No Dividend Payments



The RSUs granted to the Grantee hereunder do not include the right to receive
any dividend payments.


ARTICLE III
RESTRICTIONS ON TRANSFERS



Section 3.1.
Transfers of RSUs





(a)
The Grantee may not Transfer all or any portion of the Grantee’s RSUs (including
to any Family Related Holder) without the prior written consent of the
Administrator, which consent may be given or withheld, or made subject to such
conditions (including the receipt of such legal or tax opinions and other
documents that the Corporation may require) as are determined by the
Administrator, in its sole discretion.  Prior to a Transfer of any RSUs to any
Other Holder, the Other Holder must consent in writing to be bound by this
Agreement as an Other Holder and deliver such consent to the Administrator.  Any
purported Transfer that is not in accordance with this Agreement shall be null
and void.





(b)
In the event of a property settlement or separation agreement between the
Grantee and his or her spouse, the Grantee agrees that he or she shall use
reasonable efforts to retain all of his or her RSUs and shall reimburse his or
her spouse for any interest he or she may have under this Agreement out of
funds, assets or proceeds separate and distinct from his or her interest under
this Agreement.



ARTICLE IV
MISCELLANEOUS



Section 4.1.
Governing Law



This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, United States of America, without giving effect to any
otherwise governing principles of conflicts of law that would apply the Laws of
another jurisdiction.


3

--------------------------------------------------------------------------------

Section 4.2.
Arbitration





(a)
Any and all disputes which cannot be settled amicably, including any ancillary
claims of any party, arising out of, relating to or in connection with the
validity, negotiation, execution, interpretation, performance or non-performance
of this Agreement (including the validity, scope and enforceability of this
arbitration provision) shall be finally settled by arbitration conducted by a
single arbitrator in New York, New York in accordance with the then-existing
Rules of Arbitration of the International Chamber of Commerce.  If the parties
to the dispute fail to agree on the selection of an arbitrator within 30 days of
the receipt of the request for arbitration, the International Chamber of
Commerce shall make the appointment.  The arbitrator shall be a lawyer and shall
conduct the proceedings in the English language. Performance under this
Agreement shall continue if reasonably possible during any arbitration
proceedings.  Except as required by Law or as may be reasonably required in
connection with ancillary judicial proceedings to compel arbitration, to obtain
temporary or preliminary judicial relief in aid of arbitration, or to confirm or
challenge an arbitration award, the arbitration proceedings, including any
hearings, shall be confidential, and the parties shall not disclose any awards,
any materials in the proceedings created for the purpose of the arbitration, or
any documents produced by another party in the proceedings not otherwise in the
public domain. Judgment on any award rendered by an arbitration tribunal may be
entered in any court having jurisdiction thereover.





(b)
Notwithstanding the provisions of Section 4.2(a), the Corporation may bring an
action or special proceeding in any court of competent jurisdiction for the
purpose of compelling the Grantee to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, or enforcing an arbitration award
and, for the purposes of this clause (b), the Grantee (i) expressly consents to
the application of Section 4.2(c) below to any such action or proceeding, (ii)
agrees that proof shall not be required that monetary damages for breach of the
provisions of this Agreement would be difficult to calculate and that remedies
at law would be inadequate, and (iii) irrevocably appoints the Secretary or
General Counsel of the Corporation (or any officer of the Corporation) at the
address identified for the Corporation as set forth in Section 4.6 below as such
Grantee’s agent for service of process in connection with any such action or
proceeding and agrees that service of process upon such agent, who shall
promptly advise such Grantee of any such service of process, shall be deemed in
every respect effective service of process upon the Grantee in any such action
or proceeding.





(c)
EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE U.S. FEDERAL
AND STATE COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL
PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 4.2, OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT.  Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm or challenge an arbitration award.  The parties
acknowledge that the forums designated by this clause (c) have a reasonable
relation to this Agreement and to the parties’ relationship with one another.
The parties hereby waive, to the fullest extent permitted by applicable Law, any
objection which they now or hereafter may have to personal jurisdiction or to
the laying of venue of any such ancillary suit, action or proceeding referred to
in this Section 4.2 brought in any court referenced therein and such parties
agree not to plead or claim the same.



4

--------------------------------------------------------------------------------

Section 4.3.
Remedies; Recoupment; Right to Set-Off





(a)
The rights and remedies provided by this Agreement are cumulative and the use of
any one right or remedy by any party shall not preclude or waive its right to
use any or all other remedies.  Said rights and remedies are given in addition
to any other rights the parties may have by Law or under the terms of any other
applicable agreement.





(b)
To the extent required or advisable, pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules promulgated thereunder and any
other similar Laws, the Administrator may specify in any other document or a
policy to be incorporated into this Agreement by reference, that the Grantee’s
rights, payments, and benefits with respect to RSUs awarded hereunder and/or
Class A Common Stock delivered to the Grantee in respect of RSUs awarded
hereunder shall be subject to reduction, cancellation, forfeiture or recoupment.





(c)
The Administrator may set-off any amounts due under this Agreement or otherwise
against any amounts which may be owed to the Corporation or its Affiliates by
the Grantee under this Agreement, any other relationship or otherwise. The
Grantee hereby expressly authorizes the Corporation and its Affiliates to take
any and all actions on the Grantee’s behalf (including, without limitation,
payment, credit and satisfaction of amounts owed)  in connection with the
set-off of any amounts owed to the Corporation or its Affiliates or otherwise.




Section 4.4.
Amendments and Waivers





(a)
This Agreement (including the Definitions contained in Appendix A attached
hereto, the RSU Grant Certificate attached as Appendix B hereto, and any other
provisions as may be required to be appended to this Agreement under applicable
local Law) may be amended, supplemented, waived or modified only in accordance
with Section 4(c) of the Plan or Section 13 of the Plan, as applicable, or as
may be required for purposes of compliance or enforceability with applicable
local Law; provided, however, that the RSU Grant Certificate shall be deemed
amended from time to time to reflect any adjustments provided for under the
Plan.





(b)
No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.




Section 4.5.
Withholding



Notwithstanding anything herein to the contrary, if applicable, the Corporation
may require payment of any amount it may determine to be necessary to withhold
for any applicable federal, state, local or other taxes in connection with any
vesting, payments or deliveries made to the Grantee under this Agreement,
including, without limitation, pursuant to Article II herein. Unless otherwise
determined by the Administrator, to the extent that such withholding arises in
connection with the vesting or Settlement of any RSUs through (i) the delivery
of Class A Common Stock, such withholding payments may, as determined by the
Administrator, be funded by reducing the number of Class A Common Stock
otherwise deliverable to the Grantee upon Settlement by an amount of Class A
Common Stock having an aggregate Fair Market Value equal to the amount of taxes
that are then due or (ii) the payment of a Cash Payment due to the Grantee upon
Settlement, such withholding payments shall be funded by the withholding of the
amount of taxes that are then due from such Cash Payment.


5

--------------------------------------------------------------------------------

Section 4.6.
Notices



All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person, by courier service, by fax or by registered
or certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses (or with respect to subsections (a) and (b),
at such other address for a party as shall be specified for purposes of notice
given in accordance with this Section 4.6):




(a)
If to the Corporation, to:



KKR & Co. Inc.
9 West 57th Street, Suite 4200
New York, New York 10019
Attention: Chief Financial Officer




(b)
If to the Grantee, to the most recent address for the Grantee in the books and
records of the Corporation.




Section 4.7.
Entire Agreement; Termination of Agreement; Survival





(a)
This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings, whether oral or written, pertaining thereto. The Grantee
acknowledges that the grant of RSUs provided for under this Agreement is in full
satisfaction of any and all grants of equity or equity-based awards that
representatives of the Corporation or its Affiliates, on or prior to the date
hereof, may have informed the Grantee that such Grantee is entitled to receive.





(b)
This Agreement shall terminate when the Grantee and all Other Holders cease to
hold any of the RSUs that have been granted hereunder. Notwithstanding anything
to the contrary herein, this Article IV shall survive any termination of this
Agreement.




Section 4.8.
Severability



If any term or other provision of this Agreement is held to be invalid, illegal
or incapable of being enforced by any rule of Law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
is not affected in any manner materially adverse to any party.  Upon a
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.


6

--------------------------------------------------------------------------------

Section 4.9.
Binding Effect



This Agreement shall be binding upon and inure to the benefit of all of the
parties and, to the extent permitted by this Agreement, their successors,
executors, administrators, heirs, legal representatives and assigns.



Section 4.10.
Further Assurances



The Grantee shall perform all other acts and execute and deliver all other
documents as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.



Section 4.11.
Interpretation; Defined Terms; Section 409A; Service with Designated Service
Recipient; Headings





(a)
Throughout this Agreement, nouns, pronouns and verbs shall be construed as
masculine, feminine, neuter, singular or plural, whichever shall be applicable. 
Unless otherwise specified, all references herein to “Articles,” “Sections” and
clauses shall refer to corresponding provisions of this Agreement.  The word
“including” is not meant to be exclusive, but rather shall mean “including
without limitation” wherever used in this Agreement.   Reference to “hereto”,
“herein” and similar words is to this entire Agreement (including any
Appendices) and not a particular sentence or section of this Agreement. All
references to “date” and “time” shall mean the applicable date (other than a
Saturday or Sunday or any day on which the Federal Reserve Bank of New York is
closed or any day on which banks in the city of New York, New York are required
to close, in which case such date refers to the next occurring date that is not
described in this parenthetical) or time in New York, New York.





(b)
All references to any “separation from service” or termination of the Services
provided by the Grantee shall be deemed to refer to a “separation from service”
within the meaning of Section 409A, if applicable.  Notwithstanding anything
herein to the contrary, (i) if at the time of the Grantee’s termination of
Service the Grantee is a “specified employee” as defined in Section 409A of the
Code and the deferral of the commencement of any payments or delivery of Class A
Common Stock otherwise payable or provided hereunder as a result of such
termination of Service is necessary in order to prevent any accelerated or
additional tax under Section 409A, then the Corporation will defer the
commencement of the payment of any such payments or delivery hereunder (without
any reduction in such payments or delivery of Class A Common Stock ultimately
paid or provided to the Grantee) until the date that is six months following the
Grantee’s termination of Service (or the earliest date as is permitted under
Section 409A) and (ii) if any other payments or other deliveries due to the
Grantee hereunder could cause the application of an accelerated or additional
tax under Section 409A, such payments or other deliveries shall be deferred if
deferral will make such payment or other delivery compliant under Section 409A,
or otherwise such payment or other delivery shall be restructured, to the extent
possible, in a manner, determined by the Administrator, that does not cause such
an accelerated or additional tax.  The Corporation shall use commercially
reasonable efforts to implement the provisions of this Section 4.11(b) in good
faith; provided that none of the Corporation, the Administrator nor any of the
Corporation’s or its affiliates’ employees, directors or representatives shall
have any liability to the Grantee with respect to this Section 4.11(b).



7

--------------------------------------------------------------------------------


(c)
For the avoidance of doubt, any references to the Service of the Grantee in this
Agreement refer solely to the Service of the Grantee to the Corporation.  The
grant of RSUs under this Agreement in no way implies any employment relationship
with the Corporation or with any of its affiliates.





(d)
The headings and subheadings in this Agreement are included for convenience and
identification only and are in no way intended to describe, interpret, define or
limit the scope, extent or intent of this Agreement or any provision hereof.




Section 4.12.
Counterparts



This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed and delivered shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.  Copies of executed counterparts transmitted by telecopy
or other electronic transmission service shall be considered original executed
counterparts for purposes of this Agreement.


[Rest of page intentionally left blank]


8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has executed this Agreement as of the date
specified under the signature of the Grantee.


KKR & CO. INC.
       
By:
   


Name:
 


Title:
 



1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Grantee has caused this counterpart
signature page to this Agreement to be duly executed as of the date specified
under the signature of the Grantee.


GRANTEE


Electronic Signature


Name: Participant Name


Dated: Grant Date


2

--------------------------------------------------------------------------------

APPENDIX A
DEFINITIONS


In addition to the defined terms set forth in the preamble and recitals of the
Agreement, as well as the defined terms set forth in the Plan, the following
terms shall have the following meanings for purposes of the Agreement:


“Disability” means, as to any Person, such Person’s inability to perform in all
material respects such Person’s duties and responsibilities to the Corporation
by reason of a physical or mental disability or infirmity which inability is
reasonably expected to be permanent and has continued (i) for a period of six
consecutive months or (ii) such shorter period as the Administrator may
reasonably determine in good faith.


“Family Related Holder” means, in respect of the Grantee, any of the following:
(i) such Grantee’s spouse, parents, parents-in-law, children, siblings and
siblings-in-law, descendants of siblings, and grandchildren, (ii) any trust or
other personal or estate planning vehicle established by such Grantee, (iii) any
charitable organization established by such Grantee and (iv) any
successor-in-interest to such Grantee, including but not limited to a
conservator, executor or other personal representative.


“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Corporation or any Participant, as the case may be.


“Other Holder” means any Person that holds an RSU, other than the Grantee.


“RSU Grant Certificate” means the RSU Grant Certificate delivered to the Grantee
and attached to this Agreement, as the same may be modified pursuant to Section
4.4(a) of the Agreement.


“Section 409A” means Section 409A of the Code, as the same may be amended from
time to time, and the applicable regulations, including temporary regulations,
promulgated under such Section, as such regulations may be amended from time to
time (including corresponding provisions of succeeding regulations).


“Service Vesting Date” means, with respect to any RSU, the date set forth in the
RSU Grant Certificate as the “Service Vesting Date.”


“Settle,” “Settled” or “Settlement” means the discharge of the Corporation’s
obligations in respect of an RSU through the delivery to the Grantee of (i)
Class A Common Stock or (ii) a Cash Payment, in each case in accordance with
Article II.


“Transfer” or “Transferred” means with respect to any RSU, any (i) sale,
assignment, transfer or other disposition thereof or any interests therein or
rights attached thereto, whether voluntarily or by operation of Law, or (ii)
creation or placement of any mortgage, claim, lien, encumbrance, conditional
sales or other title retention agreement, right of first refusal, preemptive
right, pledge, option, charge, security interest or other similar interest,
easement, judgment or imperfection of title of any nature whatsoever.


A-1

--------------------------------------------------------------------------------

APPENDIX B


RSU GRANT CERTIFICATE






Grantee Name:  Participant Name


Grant Date: Grant Date


Number of RSUs: Number of Awards Granted


Service Vesting Date:
The following sets forth each applicable Service Vesting Date upon which the
RSUs granted hereunder shall become vested, subject to the Grantee’s continued
Service through each such date:




 
Percentage of RSUs that Become Vested on Applicable Service Vesting Date
 
Applicable Service Vesting Date
       



Vesting and Settlement of the RSUs is subject to all terms and conditions
contained in the Agreement to which this RSU Grant Certificate is attached.


B-1

--------------------------------------------------------------------------------


APPENDIX C


Amended and Restated
KKR & Co. Inc.
2010 Equity Incentive Plan



1.
Purpose of the Plan



This Amended and Restated KKR & Co. Inc. 2010 Equity Incentive Plan (the “Plan”)
is designed to promote the long term financial interests and growth of KKR & Co.
Inc., a Delaware corporation (the “Corporation”), and its Affiliates by (i)
attracting and retaining directors, officers, employees, consultants or other
service providers of the Corporation or any of its Affiliates and (ii) aligning
the interests of such individuals with those of the Corporation and its
Affiliates by providing them with equity-based awards based on shares of Class A
Common Stock, $0.01 par value per share, of the Corporation (the “Class A Common
Stock”).


The Plan was originally adopted as the KKR & Co. L.P. 2010 Equity Incentive Plan
(the “Original Plan”), and was amended and restated in accordance with Section 9
of the Original Plan on July 1, 2018 to reflect changes relating to the
conversion of KKR & Co. L.P., a Delaware limited partnership (the
“Partnership”), into the Corporation (the “Conversion”), including to reflect
that the Awards granted under the Plan shall relate to Class A Common Stock
rather than common units representing limited partner interests in the
Partnership (the “Common Units”), such amendment and restatement effective as of
the effectiveness of the Conversion (the “Conversion Time”). Awards granted
under the Original Plan shall remain outstanding under the Plan, with
adjustments made to such Awards, pursuant to Section 9 of the Original Plan and
effective as of the Conversion Time, such that references thereunder to (i)
Common Units shall instead refer to Class A Common Stock, (ii) the Partnership
shall instead refer to the Corporation, and (iii) to any other defined term that
was defined in an applicable Award by reference to Section 2 of the Original
Plan shall instead refer to the defined terms set forth in Section 2 hereof.



2.
Definitions



The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:


(a)          Act:  The Securities Exchange Act of 1934, as amended, or any
successor thereto.


(b)          Administrator: The Board, or the committee or subcommittee thereof,
or other employee or group of employees, to whom authority to administer the
Plan has been delegated by the Board.


(c)          Affiliate:  With respect to any specified Person, any other Person
that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common control with such specified Person. As used
herein, the term “Control” (including the terms “Controlled by” and “under
common Control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, as trustee or executor, by
contract or otherwise, including the ownership, directly or indirectly, of
securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.


C-1

--------------------------------------------------------------------------------

(d)          Award:  Individually or collectively, any Option, Stock
Appreciation Right, or Other Stock-Based Awards based on or relating to the
Class A Common Stock issuable under the Plan.


(e)          Board:  The board of directors of the Corporation.


(f)          Change in Control:  Except as otherwise set forth in any applicable
Award agreement, (i) the occurrence of any Person, other than KKR Management LLC
or a Person approved by KKR Management LLC, becoming the Class B Stockholder (as
defined in the Certificate of Incorporation of the Corporation), (ii) the direct
or indirect sale, transfer, conveyance or other disposition (other than by way
of merger or consolidation) in one or more series of related transactions of all
or substantially all of the combined assets of the Group Partnerships taken as a
whole to any Person other than a Permitted Person, (iii) the consummation of any
transaction or a series of related transactions (including any merger or
consolidation) that results in any Person (other than a Permitted Person)
becoming the beneficial owner of a majority of the controlling interests in any
one or more Group Partnerships that together hold all or substantially all of
the combined assets of the Group Partnerships taken as a whole, or (iv) the
occurrence of any other event as determined by the Board to constitute a Change
in Control. Solely for the purpose of this definition, the term “person” shall
have the meaning given to such term under Section 13(d)(3) of the Act or any
successor provision thereto; and for purposes of the Plan, the term “beneficial
owner” shall have the meaning given to such term under Rule 13d-3 promulgated
under the Act or any successor provision thereto, and the combined assets of the
Group Partnerships shall exclude the portion of any such assets that are
allocable to holders of any non-controlling interests in any consolidated
subsidiaries.


(g)          Code:  The Internal Revenue Code of 1986, as amended, or any
successor thereto.


(h)          Effective Date:  July 15, 2010.


(i)           Employee Exchange Agreement:  That certain Second Amended and
Restated Exchange Agreement, dated as of May 3, 2018, by and among KKR
Management Holdings L.P., KKR Fund Holdings L.P., KKR International Holdings
L.P., KKR Holdings L.P., KKR & Co. L.P., KKR Group Holdings L.P., KKR Subsidiary
Partnership L.P., KKR Group Limited and KKR Group Holdings Corp.


(j)           Employment:  The term “Employment” as used herein shall be deemed
to refer to (i) a Participant’s employment if the Participant is an employee of
the Corporation or any of its Affiliates, (ii) a Participant’s services as a
consultant or partner, if the Participant is consultant to, or partner of, the
Corporation or of any of its Affiliates, and (iii) a Participant’s services as
an non-employee director, if the Participant is a non-employee member of the
Board.


(k)          Fair Market Value:  Of a share of Class A Common Stock on any given
date means (i) the closing sale price per share of Class A Common Stock on the
New York Stock Exchange or The NASDAQ Stock Market (a “U.S. Exchange”) on that
date (or, if no closing sale price is reported, the last reported sale price),
(ii) if Class A Common Stock is not listed for trading on a U.S. Exchange, the
closing sale price (or, if no closing sale price is reported, the last reported
sale price) as reported on that date in composite transactions for the principal
national securities exchange registered pursuant to the Act on which the Class A
Common Stock is listed, (iii) if Class A Common Stock is not so listed on a U.S.
Exchange, the last quoted bid price for Class A Common Stock on that date in the
over-the-counter market as reported by OTC Markets Group Inc. or a similar
organization, or (iv) if Class A Common Stock is not so quoted by OTC Markets
Group Inc. or a similar organization, the average of the mid-point of the last
bid and ask prices for Class A Common Stock on that date from a nationally
recognized independent investment banking firm selected by the Board for this
purpose.


C-2

--------------------------------------------------------------------------------

(l)           Group Partnerships:  KKR Management Holdings L.P., a Delaware
limited partnership, KKR Fund Holdings L.P., a Cayman Island exempted limited
partnership, and KKR International Holdings L.P., a Cayman Island exempted
limited partnership, along with any partnership designated in the future as a
“Group Partnership” by the Corporation.


(m)          Group Partnership Unit:  A “Group Partnership Unit” as defined in
the Pre-Listing Plan.


(n)          KKR Group:  The Group Partnerships, the direct and indirect parents
of the Group Partnerships (the “Parents”), any direct or indirect subsidiaries
of the Parents or the Group Partnerships, the general partner or similar
controlling entities of any investment fund or vehicle that is managed, advised
or sponsored by the KKR Group (the “Funds”) and any other entity through which
any of the foregoing directly or indirectly conducts its business, but shall
exclude any company over which a Fund exercises a significant degree of control
as an investor.


(o)          Option:  An option to purchase Class A Common Stock granted
pursuant to Section 6 of the Plan.


(p)          Option Price:  The purchase price per share of Class A Common Stock
of an Option, as determined pursuant to Section 6(a) of the Plan.


(q)          Other Stock-Based Awards:  Awards granted pursuant to Section 8 of
the Plan.


(r)           Participant:  A director, officer, employee, consultant or other
service provider of the Corporation or of any of its Affiliates who is selected
by the Administrator to participate in the Plan.


(s)           Permitted Person:  The term “Permitted Person” means (i) an
individual who (a) is an executive of the KKR Group, (b) devotes substantially
all of his or her business and professional time to the activities of the KKR
Group and (c) did not become an executive of the KKR Group or begin devoting
substantially all of his or her business and professional time to the activities
of the KKR Group in contemplation of a Change in Control or (ii) any Person in
which any one or more such individuals directly or indirectly holds a majority
of the controlling interests.


(t)           Person:  Any individual, corporation, partnership, limited
partnership, limited liability company, limited company, joint venture, trust,
unincorporated or governmental organization or any agency or political
subdivision thereof.


C-3

--------------------------------------------------------------------------------

(u)         Pre-Listing Award:  Any equity-based award (whether an option, unit
appreciation right, restricted equity unit, phantom equity unit, or other
equity-based award based in whole or in part on the fair market value of any
equity unit or otherwise) granted pursuant to the Pre-Listing Plan.


(v)          Pre-Listing Plan:  KKR Management Holdings L.P. 2009 Equity
Incentive Plan.


(w)          Stock Appreciation Right:  A stock appreciation right granted
pursuant to Section 7 of the Plan.



3.
Class A Common Stock Subject to the Plan



 Subject to Section 9 hereof, the total number of shares of Class A Common Stock
which shall be available for issuance under the Plan shall be equal to the total
number of Common Units available under the Original Plan immediately prior to
the Conversion Time (the “Original Plan Amount”), of which all or any portion
may be issued as Class A Common Stock.  Notwithstanding the foregoing, beginning
with the first fiscal year of the Corporation commencing after the Conversion
Time and continuing with each subsequent fiscal year of the Corporation
occurring thereafter, the aggregate number of shares of Class A Common Stock
covered by the Plan will be increased, on the first day of each fiscal year of
the Corporation occurring during the term of the Plan and commencing after the
Conversion Time, by a number of shares of Class A Common Stock equal to the
positive difference, if any, of (x) 15% of the aggregate number of shares of
Class A Common Stock (determined on a fully converted and diluted basis)
outstanding on the last day of the immediately preceding fiscal year of the
Corporation minus (y) the Original Plan Amount, as such amount may have been
increased by this sentence in any prior fiscal year, unless the Administrator
should decide to increase the number of shares of Class A Common Stock covered
by the Plan by a lesser amount on any such date.  The issuance of shares of
Class A Common Stock or the payment of cash upon the exercise of an Award or any
Pre-Listing Award or in consideration of the settlement, cancellation or
termination of an Award or any Pre-Listing Award shall reduce the total number
of shares of Class A Common Stock covered by and available for issuance under
the Plan, as applicable (with any Awards or Pre-Listing Awards settled in cash
reducing the total number of shares of Class A Common Stock by the number of
shares of Class A Common Stock determined by dividing the cash amount to be paid
thereunder by the Fair Market Value of one share of Class A Common Stock on the
date of payment), and the issuance of Group Partnership Units in consideration
of the settlement, cancellation or termination of any Pre-Listing Award shall
reduce the total number of shares of Class A Common Stock covered by and
available for issuance under the Plan by a number of shares of Class A Common
Stock equal to the number of Group Partnership Units so issued multiplied by the
Exchange Rate (as defined in the Employee Exchange Agreement).  Shares of Class
A Common Stock which are subject to Awards which are cancelled, forfeited,
terminated or otherwise expired by their terms without the payment of
consideration, and shares of Class A Common Stock which are used to pay the
exercise price of any Award, may be granted again subject to Awards under the
Plan.  For the avoidance of doubt, shares of Class A Common Stock which are
subject to Awards other than Options or Stock Appreciation Rights which are
withheld to pay tax withholding obligations will be deemed not to have been
delivered and will be available for further Awards under the Plan.


C-4

--------------------------------------------------------------------------------

For purposes of this Section 3, the number of shares of Class A Common Stock
that, as of a particular date, will be considered to be “covered by” the Plan
will be equal to the sum of (i) the number of shares of Class A Common Stock
available for issuance pursuant to the Plan but which are not subject to an
outstanding Award or Pre-Listing Award as of such date, (ii) the number of
shares of Class A Common Stock subject to outstanding Awards or Pre-Listing
Awards as of such date and (iii) the number of Group Partnership Units subject
to outstanding Pre-Listing Awards as of such date multiplied by the Exchange
Rate (as defined in the Employee Exchange Agreement) as in effect on such date. 
For purposes of this Section 3, (A) an Option or Stock Appreciation Right that
has been granted under the Plan or the Pre-Listing Plan will be considered to be
an “outstanding” Award or Pre-Listing Award, as applicable, until it is
exercised or cancelled, forfeited, terminated or otherwise expires by its terms,
(B) a share of Class A Common Stock that has been granted as an Award under the
Plan that is subject to vesting conditions will be considered an “outstanding”
Award until the vesting conditions have been satisfied or the Award otherwise
terminates or expires unvested by its terms, (C) a Group Partnership Unit that
has been granted as a Pre-Listing Award under the Pre-Listing Plan that is
subject to vesting conditions will be considered an “outstanding” Pre-Listing
Award until the vesting conditions have been satisfied or the Pre-Listing Award
otherwise terminates or expires unvested by its terms and (D) any Award or
Pre-Listing Award other than an Option, Stock Appreciation Right, share of Class
A Common Stock or Group Partnership Unit that is subject to vesting conditions
will be considered to be an “outstanding” Award or Pre-Listing Award, as
applicable, until it has been settled.



4.
Administration



(a)         Administration and Delegation.  The Plan shall be administered by
the Administrator.  The Administrator may delegate the authority to grant Awards
under the Plan to any employee or group of employees of the Corporation or of
any Affiliate of the Corporation; provided that such delegation and grants are
consistent with applicable law and guidelines established by the Board from time
to time.  The Administrator may delegate the day-to-day administration of the
Plan to any employee or group of employees of the Corporation or any of its
Affiliates or a nationally recognized third-party stock plan administrator.


(b)         Substitution of Prior Awards.  Awards may, in the discretion of the
Administrator, be made under the Plan in assumption of, or in substitution for,
outstanding awards previously granted by the Corporation, any Affiliate of the
Corporation or any entity acquired by the Corporation or with which the
Corporation combines.  The number of shares of Class A Common Stock underlying
such substitute awards shall be counted against the aggregate number of shares
of Class A Common Stock available for Awards under the Plan.


(c)          Interpretation; Corrections; Final and Binding Decisions.  The
Administrator is authorized to interpret the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan.  The Administrator may correct any defect or supply any omission or
reconcile any inconsistency in the Plan or Award agreement in the manner and to
the extent the Administrator deems necessary or desirable, without the consent
of any Participant.  Any decision of the Administrator in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their beneficiaries
and successors).


(d)          Establishment of Award Terms.  The Administrator shall have the
full power and authority to establish the terms and conditions of any Award
consistent with the provisions of the Plan and to waive any such terms and
conditions at any time (including, without limitation, accelerating or waiving
any vesting conditions).


C-5

--------------------------------------------------------------------------------

(e)          Payment of Taxes Due.  The Administrator shall require payment of
any amount it may determine to be necessary to withhold for federal, state,
local or other taxes as a result of the exercise, grant or vesting of an Award. 
To the extent that such withholding arises in connection with the settlement of
an Award with Class A Common Stock, the Administrator may, in its sole
discretion, cause such payments to be funded by reducing the Class A Common
Stock delivered upon settlement by an amount of Class A Common Stock having a
Fair Market Value equal to the amount of payments that would then be due (and if
an Award is settled in cash, the Administrator may withhold cash in respect to
such taxes due). The Administrator shall establish the manner in which any such
tax obligation may be satisfied by the Participant.



5.
Limitations



No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.



6.
Terms and Conditions of Options



Options granted under the Plan shall be non‑qualified options for federal income
tax purposes, and shall be subject to the foregoing and the following terms and
conditions and to such other terms and conditions, not inconsistent therewith,
as the Administrator shall determine:


(a)          Option Price.  The Option Price per share of Class A Common Stock
shall be determined by the Administrator, provided that, solely for the purposes
of an Option granted under the Plan to a Participant who is a U.S. taxpayer, in
no event will the Option Price be less than 100% of the Fair Market Value on the
date an Option is granted.


(b)          Exercisability.  Options granted under the Plan shall be
exercisable at such time and upon such terms and conditions as may be determined
by the Administrator, but in no event shall an Option be exercisable more than
ten years after the date it is granted.


(c)           Exercise of Options.


(i)        Except as otherwise provided in the Plan or in an Award agreement, an
Option may be exercised for all, or from time to time any part, of the shares of
Class A Common Stock for which it is then exercisable.  For purposes of this
Section 6 of the Plan, the exercise date of an Option shall be the later of the
date a notice of exercise is received by the Corporation and, if applicable, the
date payment is received by the Corporation pursuant to clauses (A), (B), (C) or
(D) in the following sentence.


(ii)       The Option Price for share of the Class A Common Stock as to which an
Option is exercised shall be paid to the Corporation, and in the manner
designated by the Administrator, pursuant to one or more of the following
methods: (A) in cash or its equivalent (e.g., by personal check); (B) in Class A
Common Stock having a Fair Market Value equal to the aggregate Option Price for
the shares of Class A Common Stock being purchased and satisfying such other
requirements as may be imposed by the Administrator; provided that such Class A
Common Stock have been held by the Participant for such period as may be
established from time to time by the Administrator in order to avoid adverse
accounting treatment applying generally accepted accounting principles; (C)
partly in cash and partly in such Class A Common Stock; (D) if there is a public
market for the Class A Common Stock at such time, through the delivery of
irrevocable instructions to a broker to sell Class A Common Stock obtained upon
the exercise of the Option and to deliver promptly to the Corporation an amount
out of the proceeds of such sale equal to the aggregate Option Price for the
Class A Common Stock being purchased, or (E) to the extent permitted by the
Administrator, through net settlement in Class A Common Stock.


C-6

--------------------------------------------------------------------------------

(iii)       To the extent compliant with applicable laws, no Participant shall
have any rights to distributions or other rights of a holder with respect to
Class A Common Stock subject to an Option until the Participant has given
written notice of exercise of the Option, paid in full the Option Price for such
Class A Common Stock and, if applicable, has satisfied any other conditions
imposed by the Administrator pursuant to the Plan.


(d)         Attestation.  Wherever in this Plan or any agreement evidencing an
Award a Participant is permitted to pay the Option Price of an Option or taxes
relating to the exercise of an Option by delivering Class A Common Stock, the
Participant may, subject to procedures satisfactory to the Administrator,
satisfy such delivery requirement by presenting proof of beneficial ownership of
such Class A Common Stock, in which case the Corporation shall treat the Option
as exercised without further payment and/or shall withhold such number of shares
of Class A Common Stock from the Class A Common Stock acquired by the exercise
of the Option, as appropriate.



7.
Terms and Conditions of Stock Appreciation Rights



(a)          Grants.  The Administrator may grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof.  A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same number of shares of Class A Common
Stock covered by an Option (or such lesser number of shares of Class A Common
Stock as the Administrator may determine) and (C) shall be subject to the same
terms and conditions as such Option except for such additional limitations as
are contemplated by this Section 7 (or such additional limitations as may be
included in an Award agreement).


(b)          Exercise Price.  The exercise price per share of Class A Common
Stock of a Stock Appreciation Right shall be an amount determined by the
Administrator; provided, however, that in the case of a Stock Appreciation Right
granted in conjunction with an Option, or a portion thereof, the exercise price
may not be less than the Option Price of the related Option; provided, further
that, solely for the purposes of a Stock Appreciation Right granted under the
Plan to a Participant who is a U.S. taxpayer, in the case of a Stock
Appreciation Right that was not granted in conjunction with an Option, the
exercise price per Stock Appreciation Right shall not be less than 100% of the
Fair Market Value on the date the Stock Appreciation Right is granted.


(c)          Terms of Grant:  Each Stock Appreciation Right granted independent
of an Option shall entitle a Participant upon exercise to an amount equal to (i)
the excess of (A) the Fair Market Value on the exercise date of one share of
Class A Common Stock over (B) the exercise price per share of Class A Common
Stock, times (ii) the number of shares of Class A Common Stock covered by the
Stock Appreciation Right.  Each Stock Appreciation Right granted in conjunction
with an Option, or a portion thereof, shall entitle a Participant to surrender
to the Corporation the unexercised Option, or any portion thereof, and to
receive from the Corporation in exchange therefore an amount equal to (i) the
excess of (A) the Fair Market Value on the exercise date of one share of Class A
Common Stock over (B) the Option Price per share of Class A Common Stock, times
(ii) the number of shares of Class A Common Stock covered by the Option, or
portion thereof, which is surrendered.  Payment shall be made in Class A Common
Stock or in cash, or partly in Class A Common Stock and partly in cash (any such
Class A Common Stock valued at such Fair Market Value), all as shall be
determined by the Administrator.


C-7

--------------------------------------------------------------------------------

(d)          Exercisability:  Stock Appreciation Rights may be exercised from
time to time upon actual receipt by the Corporation of written notice of
exercise stating the number of shares of Class A Common Stock with respect to
which the Stock Appreciation Right is being exercised.  The date a notice of
exercise is received by the Corporation shall be the exercise date.  The
Administrator, in its sole discretion, may determine that no fractional Class A
Common Stock will be issued in payment for Stock Appreciation Rights, but
instead cash will be paid for the fractional Class A Common Stock and the number
of shares of Class A Common Stock to be delivered will be rounded downward to
the next whole share of Class A Common Stock.


(e)          Limitations.  The Administrator may impose, in its discretion, such
conditions upon the exercisability of Stock Appreciation Rights as it may deem
fit, but in no event shall a Stock Appreciation Right be exercisable more than
ten years after the date it is granted.



8.
Other Stock-Based Awards



The Administrator, in its sole discretion, may grant or sell Awards of Class A
Common Stock, restricted Class A Common Stock, deferred restricted Class A
Common Stock, phantom restricted Class A Common Stock or other Class A Common
Stock-based awards based in whole or in part on the Fair Market Value of the
Class A Common Stock (“Other Stock-Based Awards”).  Such Other Stock-Based
Awards shall be in such form, and dependent on such conditions, as the
Administrator shall determine, including, without limitation, the right to
receive, or vest with respect to, one or more shares of Class A Common Stock (or
the equivalent cash value of such Class A Common Stock) upon the completion of a
specified period of service, the occurrence of an event and/or the attainment of
performance objectives.  Other Stock-Based Awards may be granted alone or in
addition to any other Awards granted under the Plan.  Subject to the provisions
of the Plan, the Administrator shall determine to whom and when Other
Stock-Based Awards will be made, the number of shares of Class A Common Stock to
be awarded under (or otherwise related to) such Other Stock-Based Awards;
whether such Other Stock-Based Awards shall be settled in cash, Class A Common
Stock, or other assets or a combination of cash, Class A Common Stock and other
assets; and all other terms and conditions of such Awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Class A Common Stock so awarded and issued shall be fully paid and
non-assessable).



9.
Adjustments Upon Certain Events



Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:


(a)          Equity Restructurings. In the event of any extraordinary Class A
Common Stock distribution or split, recapitalization, rights offering, split-up
or spin-off or any other event that constitutes an “equity restructuring” (as
defined under Financial Accounting Standards Board (FASB) Accounting Standards
Codification 718) with respect to the Class A Common Stock, the Administrator
shall, in the manner determined appropriate or desirable by the Administrator
and without liability to any person, adjust any or all of (i) the number of
shares of Class A Common Stock or other securities of the Corporation (or number
and kind of other securities or property) with respect to which Awards may be
granted under the Plan, and (ii) the terms of outstanding Awards, including, but
not limited to (A) the number of shares of Class A Common Stock or other
securities of the Corporation (or number and kind of other securities or
property) subject to outstanding Awards or to which outstanding Awards relate,
(B) the Option Price or exercise price of any Option or Stock Appreciation Right
and (C) any performance targets or other applicable terms.


C-8

--------------------------------------------------------------------------------

(b)          Mergers, Reorganizations and Other Corporate Transactions. In the
event of any reorganization, merger, consolidation, combination, repurchase or
exchange of Class A Common Stock or other securities of the Corporation,
issuance of warrants or other rights to purchase Class A Common Stock or other
securities of the Corporation, or other similar corporate transaction or event
that affects the Class A Common Stock such that an adjustment is determined by
the Administrator in its discretion to be appropriate or desirable, the
Administrator in its sole discretion and without liability to any person shall
make such substitution or adjustment, if any, as it deems to be equitable as to
(i) the number of shares of Class A Common Stock or other securities of the
Corporation (or number and kind of other securities or property) with respect to
which Awards may be granted under the Plan, and (ii) the terms of any
outstanding Award, including (A) the number of shares of Class A Common Stock or
other securities of the Corporation (or number and kind of other securities or
property) subject to outstanding Awards or to which outstanding Awards relate,
(B) the Option Price or exercise price of any Option or Stock Appreciation Right
and (C) any performance targets or other applicable terms.


(c)          Change in Control. In the event of a Change in Control after the
Effective Date, (i) if determined by the Administrator in the applicable Award
agreement or otherwise, any outstanding Awards then held by Participants which
are unexercisable or otherwise unvested or subject to lapse restrictions shall
automatically be deemed exercisable or otherwise vested or no longer subject to
lapse restrictions, as the case may be, as of immediately prior to such Change
in Control and (ii) the Administrator may (subject to Sections 16 and 18), but
shall not be obligated to: (A) accelerate, vest or cause the restrictions to
lapse with respect to all or any portion of an Award; (B) cancel such Awards for
fair value (as determined in the sole discretion of the Administrator) which, in
the case of Options and Stock Appreciation Rights, may equal the excess, if any,
of value of the consideration to be paid in the Change in Control transaction to
holders of the same number of shares of Class A Common Stock subject to such
Options or Stock Appreciation Rights (or, if no consideration is paid in any
such transaction, the Fair Market Value of the Class A Common Stock subject to
such Options or Stock Appreciation Rights) over the aggregate exercise price of
such Options or Stock Appreciation Rights; (C) provide that any Options or Stock
Appreciation Right having an exercise price per share of Class A Common Stock
that is greater than the per share value of the consideration to be paid in the
Change in Control transaction to a holder of a share of Class A Common Stock
shall be cancelled without payment of any consideration therefor; (D) provide
for the issuance of substitute Awards that will substantially preserve the
otherwise applicable terms of any affected Awards previously granted hereunder
as determined by the Administrator in its sole discretion; or (E) provide that
for a period of at least 15 days prior to the Change in Control, such Options
shall be exercisable as to all shares subject thereto and that upon the
occurrence of the Change in Control, such Options shall terminate and be of no
further force and effect.


C-9

--------------------------------------------------------------------------------

10.
No Right to Employment or Awards



The granting of an Award under the Plan shall impose no obligation on the
Corporation or any Affiliate to continue the Employment of a Participant and
shall not lessen or affect the Corporation’s or Affiliate’s right to terminate
the Employment of such Participant.  No Participant or other Person shall have
any claim to be granted any Award (including as a result of recurring prior
Award), and there is no obligation for uniformity of treatment of Participants,
or holders or beneficiaries of Awards.  No Award shall constitute compensation
for purposes of determining any benefits under any benefit plan.  The terms and
conditions of Awards and the Administrator’s determinations and interpretations
with respect thereto need not be the same with respect to each Participant
(whether or not such Participants are similarly situated).



11.
Successors and Assigns



The Plan shall be binding on all successors and assigns of the Corporation and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.



12.
Nontransferability of Awards



Unless otherwise determined or approved by the Administrator, an Award shall not
be transferable or assignable by the Participant otherwise than by will or by
the laws of descent and distribution.  Any transfer or assignment in violation
of the prior sentence shall be null and void.  An Award exercisable after the
death of a Participant may be exercised by the legatees, personal
representatives or distributees of the Participant.



13.
Amendments or Termination



The Board may amend, alter or discontinue the Plan or any outstanding Award, but
no amendment, alteration or discontinuation shall be made, without the consent
of a Participant, if such action would materially diminish any of the rights of
the Participant under any Award theretofore granted to such Participant under
the Plan; provided, however, that the Administrator may without the
Participant’s consent (a) amend the Plan or any outstanding Award in such manner
as it deems necessary to permit the granting of Awards meeting the requirements
of the Code or other applicable laws (including, without limitation, to avoid
adverse tax consequences to the Corporation or to Participants as provided in
Section 14 and Section 18 below), and (b) amend any outstanding Awards in a
manner that is not adverse (other than in a de minimis manner) to a Participant,
except as otherwise may be permitted pursuant to Section 9 hereof or as is
otherwise contemplated pursuant to the terms of the Award, without the
Participant’s consent.



14.
International Participants



With respect to Participants who reside or work outside the United States of
America, the Administrator may, in its sole discretion, amend the terms of the
Plan or Awards with respect to such Participants in order to conform such terms
with the requirements of local law or to obtain more favorable tax or other
treatment for a Participant, the Corporation or an Affiliate.



15.
Choice of Law



The Plan shall be governed by and construed in accordance with the law of the
State of New York without giving effect to any otherwise governing principles of
conflicts of law that would apply the laws of another jurisdiction.


C-10

--------------------------------------------------------------------------------

16.
Other Laws; Restrictions on Transfer of Class A Common Stock



The Administrator may refuse to issue or transfer any Class A Common Stock or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Class A Common Stock or such
other consideration might violate any applicable law or regulation or entitle
the Corporation to recover the same under Section 16(b) of the Act, as amended,
and any payment tendered to the Corporation by a Participant, other holder or
beneficiary in connection with the exercise of such Award shall be promptly
refunded to the relevant Participant, holder or beneficiary. Without limiting
the generality of the foregoing, no Award granted hereunder shall be construed
as an offer to sell securities of the Corporation, and no such offer shall be
outstanding, unless and until the Administrator in its sole discretion has
determined that any such offer, if made, would be in compliance with all
applicable requirements of the United States federal and any other applicable
securities laws.



17.
Effectiveness of the Plan



The Plan shall be effective as of the Effective Date.



18.
Section 409A



To the extent applicable, this Plan and Awards issued hereunder shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretative guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.   Notwithstanding other provisions of the Plan
or any Award agreements issued thereunder, no Award shall be granted, deferred,
accelerated, extended, paid out or modified under this Plan in a manner that
would result in the imposition of an additional tax under Section 409A of the
Code upon a Participant.  In the event that it is reasonably determined by the
Administrator that, as a result of Section 409A of the Code, payments in respect
of any Award under the Plan may not be made at the time contemplated by the
terms of the Plan or the relevant Award agreement, as the case may be, without
causing the Participant holding such Award to be subject to taxation under
Section 409A of the Code, consistent with the provisions of Section 13(a) above,
the Corporation may take whatever actions the Administrator determines necessary
or appropriate to comply with, or exempt the Plan and Award agreement from the
requirements of Section 409A of the Code and related Department of Treasury
guidance and other interpretive materials as may be issued after the Effective
Date including, without limitation, (a) adopting such amendments to the Plan and
Awards and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Administrator determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Plan and Awards hereunder and/or (b) taking such other actions as the
Administrator determines necessary or appropriate to avoid the imposition of an
additional tax under Section 409A of the Code, which action may include, but is
not limited to, delaying payment to a Participant who is a “specified employee”
within the meaning of Section 409A of the Code until the first day following the
six-month period beginning on the date of the Participant’s termination of
Employment.  The Corporation shall use commercially reasonable efforts to
implement the provisions of this Section 18 in good faith; provided that neither
the Corporation, the Administrator nor any employee, director or representative
of the Corporation or of any of its Affiliates shall have any liability to
Participants with respect to this Section 18.



C-11

--------------------------------------------------------------------------------